Name: Commission Regulation (EC) No 1102/2003 of 25 June 2003 fixing the production refund for olive oil used in the manufacture of certain preserved foods
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural structures and production;  foodstuff
 Date Published: nan

 Avis juridique important|32003R1102Commission Regulation (EC) No 1102/2003 of 25 June 2003 fixing the production refund for olive oil used in the manufacture of certain preserved foods Official Journal L 157 , 26/06/2003 P. 0034 - 0034Commission Regulation (EC) No 1102/2003of 25 June 2003fixing the production refund for olive oil used in the manufacture of certain preserved foodsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats(1), as last amended by Regulation (EC) No 1513/2001(2), and in particular Article 20a thereof,Whereas:(1) Article 20a of Regulation No 136/66/EEC provides for the granting of a production refund for olive oil used in the preserving industry. Under paragraph 6 of that Article, and without prejudice to paragraph 3 thereof, the Commission shall fix this refund every two months.(2) By virtue of Article 20a(2) of the abovementioned Regulation, the production refund must be fixed on the basis of the gap between prices on the world market and on the Community market, taking account of the import charge applicable to olive oil falling within CN subheading 1509 90 00 and the factors used for fixing the export refunds for those olive oils during the reference period. It is appropriate to take as a reference period the two-month period preceding the beginning of the term of validity of the production refund.(3) The application of the above criteria results in the refund being fixed as shown below,HAS ADOPTED THIS REGULATION:Article 1For the months of July and August 2003, the amount of the production refund referred to in Article 20a(2) of Regulation No 136/66/EEC shall be EUR 44,00/100 kg.Article 2This Regulation shall enter into force on 1 July 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 June 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ 172, 30.9.1966, p. 3025/66.(2) OJ L 201, 26.7.2001, p. 4.